341 F.2d 920
John J. MEEHAN, Administrator of the Estate of Donald H. Worrell, Deceased, Appellant,v.GULF OIL CORPORATION.William J. KERNAN, Administrator of the Estate of Arthur E. Milan, Deceased, Appellant,v.GULF OIL CORPORATION.
No. 15021.
No. 15022.
United States Court of Appeals Third Circuit.
Argued February 12, 1965.
Decided March 5, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; C. William Kraft, Jr., Judge.
Milton M. Borowsky and Freedman, Borowsky & Lorry, Philadelphia, Pa. (Abraham E. Freedman and Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellants.
John B. Hannum and Pepper, Hamilton & Scheetz, Philadelphia, Pa., for appellees.
Before KALODNER, STALEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The judgments in favor of defendant and against plaintiff at appeal Nos. 15021 and 15022, entered by Judge Kraft on October 7, 1963, pursuant to the jury's verdicts, will be affirmed, D. C., 231 F. Supp. 339, on remand from 3 Civ., 312 F.2d 737, which reversed D.C., 201 F. Supp. 117.